Exhibit 10.5

 

Exclusive Distribution Agreement

 

This Exclusive Distribution Agreement (this “Agreement”), dated as of July 30,
2018 (the “Effective Date”), is entered into between Healthier Choices
Management Corp., a Delaware corporation, or its assigned wholly owned
subsidiary (“Seller”), and MJ Holdings Inc., a Nevada corporation, or its
approved designee or any wholly owned subsidiary (“Distributor”, and together
with Seller, the “Parties”, and each, a “Party”).

 

WHEREAS, Seller is in the business of designing, and selling the Goods (as
defined in Schedule 1);

 

WHEREAS, Distributor is in the business of marketing and reselling Goods (as
defined in Section 1) that contain Distributor’s [marijuana concentrate]; and

 

WHEREAS, Seller desires to appoint Distributor as its exclusive distributor to
resell the Goods to customers located in the Territory (as defined below), and
Distributor desires to accept such appointment, subject to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set out herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

1. Appointment.

 

1.1 Exclusive Appointment. Contingent upon payment for an initial Purchase Order
(as defined in Section 4.1) for Goods in an amount of at least $2,000,000 (the
“Initial Order”), Seller appoints Distributor as its exclusive distributor of
the Goods within the State of Nevada (“Territory”) during the Term, and
Distributor accepts such appointment. Distributor shall not directly or
indirectly market, advertise, promote, sell or distribute the Goods to any
person located outside the Territory, including selling or distributing the
Goods to any person for ultimate resale to persons outside the Territory.
Notwithstanding the above, Seller may, directly or through distributors, market,
advertise, promote, sell or distribute the Goods in the Territory to the
excluded accounts set out in Schedule 1 (“Excluded Accounts”); provided,
however, that, during the Term, Seller shall pay Distributor 5% of the gross
sales for any Goods sold to the Excluded Accounts for resale in the Territory.

 

1.2 No Right to Appoint Sub-distributors. Distributor shall not appoint any
sub-distributor or other person or entity to sell or distribute the Goods,
without the prior written approval of Seller, said approval to not be
unreasonably withheld. It is understood that for the purposes of this Agreement
Focus Distribution, LLC is an approved sub-distributor.

 

1.3 Seller hereby avers that the The Vape Store, Inc. is a wholly owned
subsidiary of the Seller and that Seller has the right to license the Goods and
any Trademarks attached thereto as described in Schedule 1 (the “Trademarks”) to
Distributor.

 

 

 

 

2. Promotion, Marketing and Accounting. Distributor shall:

 

2.1 market, advertise, promote and sell the Goods in the Territory in a manner
that reflects favorably on the Goods and the good name, goodwill and reputation
of Seller that is consistent with good business practices. Distributor shall
utilize its best efforts to maximize the sales volume of the Goods.
Notwithstanding the foregoing Distributor shall not violate any local or state
laws regarding the marketing or advertising of the Goods;

 

2.2 purchase and maintain at all times a representative quantity of each of the
Goods sufficient for the anticipated demand in the Territory;

 

2.3 have sufficient knowledge of the cannabis industry and of any products
competitive to the Goods (including specifications, features, and benefits) so
as to be able to reasonably explain the Goods to the end user as follows:

 

(a) the material differences between the Goods and competing products; and

 

(b) provide information on the use of and features of the Goods; and

 

2.4 develop a comprehensive marketing plan to assist in the fulfillment of its
obligations under this Agreement;

 

2.5 not make any materially misleading or untrue statements concerning Seller or
the Goods, including any product disparagement or “bait-and-switch” practices;

 

2.6 promptly notify Seller of any complaint or adverse claim about any of the
Goods or its use of which Distributor becomes expressly aware;

 

2.7 provide quarterly sales and inventory reports on or before the fifteenth day
after the close of any quarter in a format reasonably acceptable to Seller.

 

2.8 not resell Goods to any federal, state, local or foreign government or
political subdivision or agency thereof, without express written approval from
Seller.

 

3. Agreement to Purchase and Sell Goods.

 

3.1 Terms of Sale; Orders. Seller shall make available and sell Goods to
Distributor at the prices under Section 3.2 and on the terms and conditions set
out in this Agreement.

 

3.2 Price. The prices for Goods sold under this Agreement shall be as per
Schedule 1.

 

(a) All prices are exclusive of all sales, use and excise taxes, and any other
similar taxes, duties, and charges of any kind imposed by any governmental
authority on any amounts payable by Distributor under this Agreement.

 

 2 

 

 

(b) Distributor is responsible for all charges, costs, and taxes; provided,
that, Distributor is not responsible for any taxes imposed on, or regarding,
Seller’s income, revenues, gross receipts, personnel or real or personal
property or other assets.

 

3.3 Payment Terms. Distributor shall pay all properly invoiced amounts due to
Seller as follows: 50% shall be payable upon acceptance by Seller of any
Purchase Order and the remaining 50% shall be paid within thirty (30) days of
receipt of the Goods by Distributor. Notwithstanding the foregoing Seller hereby
grants a two (2%) percent discount to Distributor for invoices paid within ten
(10) days of receipt of Goods by Distributor. Payment of invoices will not be
deemed acceptance of the Goods or waive any rights Distributor may have under
Section 6.3. Distributor shall make all payments in US dollars by check, wire
transfer, or automated clearing house (“ACH”).

 

3.4 Initial Order. Upon execution of this Agreement, with respect to the Initial
Order, Distributor shall deliver to Wells Fargo Bank, N.A. the irrevocable
instruction letter attached as Exhibit A hereto. Distributor represents and
warrants that Wells Fargo Bank, N.A. is the only financial institution that
provides to Distributor banking services and agrees to not seek banking services
from any other financial institution until it has made the payment for the
Initial Order.

 

3.5 Initial Order Payment. Payment for the Initial Order shall be made by
Distributor to the Seller within two (2) business days after receipt by the
Distributor of the Capital Raise described in Section 9.2(a) hereinbelow.

 

4. Orders Procedure.

 

4.1 Purchase Orders. Distributor shall issue all purchase orders (“Purchase
Order(s)”) to Seller in written form in such a manner as prescribed by Seller.
By placing an order, Distributor makes an offer to purchase Goods under the
terms and conditions of this Agreement and the following commercial terms listed
in the purchase order (“Purchase Order Transaction Terms”), and on no other
terms: (a) a clear description of the Goods to be purchased; (b) the quantity of
each of the Goods ordered; and (c) the desired delivery date. Except as regards
to the Purchase Order Transaction Terms, any variations made to any terms and/or
conditions of this Agreement by Distributor in any Purchase Order shall be void
and shall have no effect on the provisions or enforcement of this Agreement.
Seller may charge Distributor its then standard small order handling charge for
any Purchase Order requiring Seller to ship Goods in less than its standard
box-lot quantities. Except as otherwise set forth herein, Distributor shall
submit to Seller a non-refundable payment equal to 50% of any Purchase Order
that is accepted by Seller within three (3) business days of receiving
acceptance of such Purchase Order by Seller. In the event a Purchase Order is
cancelled by the Distributor after acceptance by the Seller, then any payments
made hereunder shall be retained by the Seller and only a the pro-rata portion
of the Purchase Order equal to the payment amount shall be delivered; provided
that no Purchase Order for White Label Goods shall be cancellable. “White Label
Goods” shall mean any products that have been rebranded or repackaged to appear
as if it had been made by a third-party other than Seller. In the event such
payment is not received by Seller within three (3) business days of the
acceptance of Distributor’s Purchase Order, then said Purchase Order will be
deemed canceled.

 

 3 

 

 

4.2 Acceptance and Rejection of Purchase Orders. Seller may, in its sole
discretion, accept or reject any Purchase Order. Seller may accept any Purchase
Order by confirming the order (whether by written confirmation, invoice, or
other manner acceptable to the parties) or by delivering the Goods, whichever
occurs first. If Seller does not accept the Purchase Order under the terms of
this Section 4.2 within five days of Seller’s receipt of the Purchase Order, the
Purchase Order will be deemed rejected. No Purchase Order is binding on Seller
unless accepted by Seller as provided in this Agreement. Seller may without
liability or penalty, cancel any Purchase Order placed by Distributor and
accepted by Seller, in whole or in part: if Seller determines that Distributor
is in violation of its payment obligations hereunder or is in material breach of
this Agreement. Distributor May rescind any Purchase Order submitted hereunder
prior to acceptance by Seller.

 

4.3 Any disputes or disagreements in regards to this Section 4 of this Agreement
shall be governed by Article 2 of the Uniform Commercial Code.

 

5. Minimum Purchase Obligation. During any Renewal Term, the Minimum Order shall
be reduced to $500,000 per month; provided, however that at the end of the
Initial Term the Parties shall, collectively, review the previous twelve month
period sales and in good faith determine the appropriate Minimum Order for that
Renewal Term. Thereafter, Distributor shall purchase sufficient quantities of
Goods to meet the minimum purchase obligation for each year of this Agreement as
specified in Schedule 1 (“Minimum Purchase Obligation”). If Distributor fails to
achieve the Minimum Purchase Obligation, Seller may:

 

(a) terminate this Agreement pursuant to Section 9.2(c)(vi) and/or

 

(b) Or elect not renew this Agreement under Section 9.1.

 

6. Shipment and Delivery.

 

6.1 Shipment and Delivery Requirements. Unless otherwise expressly agreed to by
the Parties, Seller shall deliver the Goods to _________ (the “Delivery Point”),
using Seller’s or manufacturer’s standard methods for packaging and shipping the
Goods. Seller may, in its sole discretion, without liability or penalty, make
partial shipments of Goods, each of which constitutes a separate sale, and
Distributor shall pay for the units shipped in accordance with the payment terms
specified in Section 3.3 whether such shipment is in whole or partial
fulfillment of a Purchase Order. Any time quoted for delivery is an estimate
only.

 

 4 

 

 

6.2 Title and Risk of Loss; Purchase Money Security Interest. Title and risk of
loss passes to Distributor upon delivery of the Goods at the Delivery Point.

 

6.3 Acceptance of Goods. Distributor shall inspect Goods received under this
Agreement. On the third day after delivery of the Goods, Distributor shall be
deemed to have accepted the Goods unless it earlier notifies Seller in writing
and furnishes written evidence or other documentation as reasonably required by
Seller that the Goods:

 

(a) are damaged or defective; or

 

(b) were delivered to Distributor as a result of Seller’s error.

 

If Distributor notifies Seller pursuant to this Section 6.3, then Seller shall
determine, in its sole discretion, whether to repair or replace the Goods or
refund the price for the Goods, together with all shipping expenses incurred by
Distributor in connection therewith.

 

Distributor shall ship at Seller’s expense, all goods to be returned, repaired
or replaced under this Section 6.3 to Seller’s facility located at Hollywood,
Florida, or any other location as specified by Seller. If Seller exercises its
option to replace the Goods, Seller shall, after receiving Distributor’s
shipment of the Goods under this provision, 15 days to inspect such Goods.
Except with respect to customer returns as set forth below, within 30 days after
inspection has been completed, the Seller shall ship to Distributor, at Seller’s
expense, the replaced Goods to the Delivery Point. Distributor acknowledges and
agrees that the remedies set out in this Section 6.3 are its exclusive remedies,
subject to Distributor’s rights under Section 12 regarding any Goods for which
Distributor has accepted delivery under this Section 6.3. In addition, insofar
as some defects in packaged electronics may be undetectable from the initial
inspection, Seller agrees to replace defective Goods returned to Distributor by
its customers within 90 days from the time of purchase of such customer;
provided, however, that this provision shall not include coils, which are a
disposable and replaceable part unless such coil is alleged to have failed upon
initial use.

 

Except as provided under this Section 6.3 and Section 12, all sales of Goods to
Distributor under this Agreement are made on a one-way basis and Distributor has
no other right to return Goods purchased under this Agreement.

 

7. Seller’s Trademark License Grant. Subject to the terms and conditions of this
Agreement, Seller hereby grants to Distributor a non-exclusive,
non-transferable, and non-sublicensable license in the Territory during the Term
solely on or in connection with the promotion, advertising, and resale of the
Goods in accordance with the terms and conditions of this Agreement to use all
Seller’s trademarks set forth on Schedule 1, whether registered or unregistered,
including the listed registrations and applications and any registrations, which
may be granted pursuant to such applications. On expiration or earlier
termination of this Agreement or upon Seller request, Distributor shall promptly
discontinue the display or use of any trademark or change the manner in which it
is displayed or used with regard to the Goods. Upon expiration or earlier
termination of this Agreement, Distributor’s rights under this Section 7 shall
cease immediately. Other than the express licenses granted by this Section 7,
Seller grants no right or license to Distributor, by implication, estoppel or
otherwise, to the Goods or any intellectual property rights of Seller or its
affiliates.

 

 5 

 

 

8. Resale Prices. The list of goods in Schedule 1 sets out Seller’s suggested
resale prices for the Goods. These are suggested prices that Seller believes
accurately reflect the relative market for the Goods based on features,
technology, and comparative competitive products. Notwithstanding the foregoing,
Distributor shall solely establish resale or advertised prices and Seller
retains no control over Distributor’s advertised prices.

 

9. Term; Termination.

 

9.1 Term. The term of this Agreement commences on the Effective Date and
terminates on the first anniversary of the date hereof, and shall thereafter
renew for additional successive one year terms unless and until either Party
provides notice of nonrenewal at least 30 days before the end of the
then-current term, or unless and until earlier terminated as provided under this
Agreement or applicable law (the “Term”). If either Party provides timely notice
of its intent not to renew this Agreement, then unless earlier terminated in
accordance with its terms, this Agreement terminates on the expiration of the
then-current Term

 

9.2 Termination Rights. Either Party may terminate this Agreement upon notice to
the other Party:

 

(a) It being understood by the Parties hereto that the closing of the
transaction contemplated herein is predicated upon receipt by the Distributor of
$2,500,000 in additional capital (the “Capital Raise”). Should Distributor be
unable to consummate the Capital Raise prior to August 31, 2018 then either
Seller or Distributor may terminate this Agreement pursuant to the Notice
provisions in Section 18 herein.

 

(b) except as otherwise specifically provided under this Section 9.2 if the
other Party is in material breach of this Agreement and either the breach cannot
be cured or, if the breach can be cured, it is not cured within 45 days
following the other Party’s receipt of notice of such breach;

 

(c) the Distributor does not meet the requirements of Section 5(a);

 

(d) if the other Party:

 

(i) becomes insolvent or is generally unable to pay, or fails to pay, its debts
as they become due;

 

(ii) files or has filed against it, a petition for voluntary or involuntary
bankruptcy or otherwise becomes subject, voluntarily or involuntarily, to any
proceeding under any domestic or foreign bankruptcy or insolvency law;

 

 6 

 

 

(iii) seeks reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts;

 

(iv) makes or seeks to make a general assignment for the benefit of its
creditors; or

 

(v) applies for or has a receiver, trustee, custodian or similar agent appointed
by order of any court of competent jurisdiction to take charge of or sell any
material portion of its property or business.

 

Any termination under this Section 9.1 is effective on receipt of notice of
termination.

 

9.3 Effect of Expiration or Termination. Upon the expiration or earlier
termination of this Agreement:

 

(a) All related Purchase Orders are automatically terminated; and

 

(b) Each Party shall promptly return or destroy all documents and tangible
materials (and any copies) containing, reflecting, incorporating or based on the
other Party’s Confidential Information.

 

9.4 Post-Term Resale. On the expiration or earlier termination of this
Agreement, except for termination by Seller under Section 9.2(a), Distributor
may, in accordance with the applicable terms and conditions of this Agreement,
sell off its existing inventories of Goods for a period of six months following
the last day of the Term (“Post-Term Resale Period”).

 

10. Confidential Information. From time to time during the Term, either Party
may disclose or make available to the other Party information about its business
affairs, products, product pricing, confidential intellectual property, trade
secrets, third-party confidential information, and other sensitive or
proprietary information (collectively, “Confidential Information”). Confidential
Information shall not include information that, at the time of disclosure is:
(a) in the public domain; (b) known to the receiving party at the time of
disclosure; or (c) rightfully obtained by receiving party on a non-confidential
basis from a third party.

 

The receiving party shall not disclose any such Confidential Information to any
person or entity, except to the receiving party’s employees who have a need to
know the Confidential Information for the receiving party to perform its
obligations hereunder. On the expiration or termination of the Agreement, the
receiving party shall promptly return to the disclosing party all copies,
whether in written, electronic or other form or media, of the disclosing party’s
Confidential Information, or destroy all such copies and certify in writing to
the disclosing party that such Confidential Information has been destroyed.

 

 7 

 

 

11. Compliance with Laws. Distributor is in compliance with and shall comply
with all applicable laws, regulations and ordinances. Distributor has and shall
maintain in effect all the licenses, permissions, authorizations, consents and
permits that it needs to carry out its obligations under this Agreement.

 

12. Limited Product Warranty and Disclaimer

 

12.1 Limited Product Warranty. Seller warrants that the Goods (with the
exception of the disposable and replaceable coils as provided in Section 6.3)
are free from defects in material and workmanship under normal use for 3 months.
The term for such warranties shall begin upon receipt of the Good by
Distributor’s customer. Distributor or its customer shall promptly notify Seller
of any known warranty claims and shall cooperate in the investigation of such
claims. If any Good is proven to not conform with this warranty during the
applicable warranty period, Seller shall, at its exclusive option, either repair
or replace the Good or refund the purchase price paid by Distributor for each
non-conforming Good.

 

Seller shall have no obligation under the warranty set forth above if
Distributor or its customer:

 

(a) fails to notify Seller in writing during the warranty period of a
non-conformity; or

 

(b) uses, misuses, or neglects the Good in a manner inconsistent with the Good’s
specifications or use or maintenance directions, modifies the Good, or
improperly installs, handles or maintains the Good.

 

Except as explicitly authorized in this Agreement or in a separate written
agreement with Seller, Distributor shall not service, repair, modify, alter,
replace, reverse engineer or otherwise change the Goods it sells to its
customers. Notwithstanding the foregoing, Seller may, in its sole discretion,
provide Distributor with a supply of replacement coils that Distributor may give
to customers to resolve return issues at the point of sale. Distributor shall
not provide its own warranty regarding any Good.

 

12.2 DISCLAIMER. EXCEPT FOR THE WARRANTIES SET OUT UNDER THIS SECTION 12,
NEITHER SELLER NOR ANY PERSON ON SELLER’S BEHALF HAS MADE OR MAKES FOR
DISTRIBUTOR’S OR ITS CUSTOMERS’ BENEFIT ANY EXPRESS OR IMPLIED REPRESENTATION OR
WARRANTY WHATSOEVER, INCLUDING ANY WARRANTIES OF: (i) MERCHANTABILITY; (ii)
FITNESS FOR A PARTICULAR PURPOSE; (iii) TITLE; OR (iv) NON-INFRINGEMENT; WHETHER
ARISING BY LAW, COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE OF TRADE OR
OTHERWISE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED. DISTRIBUTOR ACKNOWLEDGES THAT
IT HAS NOT RELIED ON ANY REPRESENTATION OR WARRANTY MADE BY SELLER, OR ANY OTHER
PERSON ON SELLER’S BEHALF.

 

 8 

 

 

13. Indemnification.

 

(a) Subject to the terms and conditions of this Agreement, Distributor shall
indemnify, hold harmless, and defend Seller and its parent, officers, directors,
partners, members, shareholders, employees, agents, affiliates, successors, and
permitted assigns (collectively, “Seller Indemnified Party”) against any and all
losses, damages, liabilities, deficiencies, claims, actions, judgments,
settlements, interest, awards, penalties, fines, costs, or expenses of whatever
kind, including attorneys’ fees, fees and the costs of enforcing any right to
indemnification under this Agreement, and the cost of pursuing any insurance
providers relating to any claim of a third party or Seller arising out of or
occurring in connection with: (a) Distributor’s acts or omissions as Distributor
of the Goods, including negligence, willful misconduct or breach of this
Agreement; (b) Distributor’s advertising or representations that warrant
performance of Goods beyond that provided by Seller’s written warranty or based
upon Distributor’s business or trade practices; (c) any failure by Distributor
or its personnel to comply with any applicable laws; or (d) allegations that
Distributor breached its agreement with a third party as a result of or in
connection with entering into, performing under or terminating this Agreement.

 

(b) Subject to the terms and conditions of this Agreement, Seller shall
indemnify, hold harmless, and defend Distributor and its parent, officers,
directors, partners, members, shareholders, employees, agents, affiliates,
successors, and permitted assigns (collectively, “Distributor Indemnified
Parties”) against any and all losses, damages, liabilities, deficiencies,
claims, actions, judgments, settlements, interest, awards, penalties, fines,
costs, or expenses of whatever kind, including attorneys’ fees, fees and the
costs of enforcing any right to indemnification under this Agreement. Seller
shall incur any costs of pursuing any insurance providers relating to any claim
of a third party or Distributor arising out of or occurring in connection with:
(a) Seller’s acts or omissions as manufacturer of the Goods, including
negligence, willful misconduct or breach of this Agreement; (b) any failure by
Seller or its personnel to comply with any applicable laws.

 

14. Limitation of Liability. IN NO EVENT SHALL SELLER OR ANY OF ITS
REPRESENTATIVES BE LIABLE UNDER THIS AGREEMENT TO DISTRIBUTOR OR ANY THIRD PARTY
FOR CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR
ENHANCED DAMAGES, ARISING OUT OF, OR RELATING TO, AND/OR IN CONNECTION WITH ANY
BREACH OF THIS AGREEMENT, REGARDLESS OF (A) WHETHER SUCH DAMAGES WERE
FORESEEABLE, (B) WHETHER OR NOT SELLER WAS ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES AND (C) THE LEGAL OR EQUITABLE THEORY (CONTRACT, TORT OR OTHERWISE) UPON
WHICH THE CLAIM IS BASED. ABSENT FRAUD OR WILLFUL MISCONDUCT, IN NO EVENT SHALL
SELLER’S AGGREGATE LIABILITY ARISING OUT OF OR RELATED TO THIS AGREEMENT,
WHETHER ARISING OUT OF OR RELATED TO BREACH OF CONTRACT, TORT (INCLUDING
NEGLIGENCE), OR OTHERWISE, EXCEED THE TOTAL OF THE AMOUNTS PAID AND AMOUNTS
ACCRUED BUT NOT YET PAID TO SELLER UNDER THIS AGREEMENT IN THE TWELVE-MONTH
PERIOD PRECEDING THE EVENT GIVING RISE TO THE CLAIM. THE FOREGOING LIMITATIONS
APPLY EVEN IF THE DISTRIBUTOR’S REMEDIES UNDER THIS AGREEMENT FAIL OF THEIR
ESSENTIAL PURPOSE.

 

 9 

 

 

15. Insurance. For a period of five years after the Effective Date, Distributor
shall, at its own expense, maintain and carry insurance in full force and effect
that includes, but is not limited to, commercial general liability (including
product liability) with limits no less than $1,000,000 for each occurrence and
$2,000,000 in the aggregate with financially sound and reputable insurers. Upon
Seller’s request, Distributor shall provide Seller with a certificate of
insurance and policy endorsements for all insurance coverage required by this
Section 15, and shall not do anything to invalidate such insurance. The
certificate of insurance shall name Seller as an additional insured. Distributor
shall provide Seller with five days’ advance written notice in the event of a
cancellation or material change in Seller’s insurance policy. Except where
prohibited by law, Distributor shall require its insurer to waive all rights of
subrogation against Seller’s insurers and Seller or the Seller Indemnified
Parties.

 

16. Entire Agreement. This Agreement, including and together with any related
exhibits, schedules, attachments and appendices, constitutes the sole and entire
agreement of the Parties with respect to the subject matter contained herein,
and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, regarding such subject
matter. In the event of conflict between the terms of this Agreement and the
terms of any purchase order or other document submitted by one Party to the
other, this Agreement shall control unless the Parties specifically otherwise
agree in writing pursuant to Section 18.

 

17. Survival. Subject to the limitations and other provisions of this Agreement:
(a) the representations and warranties of the Parties contained herein will
survive the expiration or earlier termination of this Agreement for a period of
12 months after such expiration or termination; and (b) Section 10 of this
Agreement, as well as any other provision that, in order to give proper effect
to its intent, should survive such expiration or termination, will survive the
expiration or earlier termination of this Agreement for period of 24 months
after such expiration or termination.

 

18. Notices. All notices, requests, consents, claims, demands, waivers and other
communications under this Agreement must be in writing and addressed to the
other Party at its address set forth below (or to such other address that the
receiving Party may designate from time to time in accordance with this Section
20). Unless otherwise agreed herein, all notices must be delivered by personal
delivery, nationally recognized overnight courier, or certified or registered
mail (in each case, return receipt requested, postage prepaid). Except as
otherwise provided in this Agreement, a notice is effective only (a) on receipt
by the receiving Party, and (b) if the Party giving the notice has complied with
the requirements of this Section 20.

 

Notice to Distributor:

3275 South Jones Blvd., Suite 104
Las Vegas, NV 89146
Attention:  _________     Notice to Seller: 3800 N 28th Way, #1
Hollywood, FL 33020
Attention:  Jeffrey Holman, CEO

 

 10 

 

 

19. Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect the enforceability of any other term or
provision of this Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction. Upon a determination that any term or
provision is invalid, illegal or unenforceable, the court may modify this
Agreement to effect the original intent of the Parties as closely as possible in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

 

20. Amendments. No amendment to this Agreement is effective unless it is in
writing and signed by an authorized representative of each Party.

 

21. Waiver. No waiver by any Party of any of the provisions of this Agreement
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. Except as otherwise set forth in this Agreement, no failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof, nor shall
any single or partial exercise of any right, remedy, power, or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power, or privilege.

 

22. Cumulative Remedies. All rights and remedies provided in this Agreement are
cumulative and not exclusive, and the exercise by either Party of any right or
remedy does not preclude the exercise of any other rights or remedies that may
now or subsequently be available at law, in equity, by statute, in any other
agreement between the Parties or otherwise. Despite the previous sentence, the
parties intend that Distributor’s remedies under Section 12 are the
Distributor’s exclusive remedy for the events specified therein.

 

23. Cumulative Remedies. All rights and remedies provided in this Agreement are
cumulative and not exclusive, and the exercise by either Party of any right or
remedy does not preclude the exercise of any other rights or remedies that may
now or subsequently be available at law, in equity, by statute, in any other
agreement between the Parties or otherwise. Despite the previous sentence, the
parties intend that Distributor’s remedies under Section 12 are the
Distributor’s exclusive remedy for the events specified therein.

 

24. Assignment. Neither Party may assign any of its rights or delegate any of
its responsibilities under this Agreement without the prior written consent of
the other Party. The other Party shall not unreasonably withhold or delay its
consent. Any purported assignment or delegation in violation of this Section 23
shall be null and void.

 

25. Successors and Assigns. This Agreement is binding on and inures to the
benefit of the Parties to this Agreement and their respective permitted
successors and permitted assigns.

 

26. No Third-Party Beneficiaries. Subject to the next paragraph, this Agreement
benefits solely the Parties to this Agreement and their respective permitted
successors and permitted assigns and nothing in this Agreement, express or
implied, confers on any other Person any legal or equitable right, benefit, or
remedy of any nature whatsoever under or by reason of this Agreement.

 

 11 

 

 

The Parties hereby designate Indemnified Parties as third-party beneficiaries of
Section 13 with the right to enforce such Section 13.

 

27. Choice of Law. This Agreement, including all exhibits, schedules,
attachments, and appendices attached to this Agreement and thereto are governed
by, and construed in accordance with, the laws of the State of Nevada, United
States of America, without regard to the conflict of laws provisions thereof to
the extent such principles or rules would require or permit the application of
the laws of any jurisdiction other than those of the State of Nevada.

 

28. Choice of Forum. Each Party irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind whatsoever
against the other Party in any way arising from or relating to this Agreement,
including all exhibits, schedules, attachments, and appendices attached to this
Agreement, and all contemplated transactions, in any forum other than United
States District Court for the Southern District of Nevada or, if such court does
not have subject matter jurisdiction, the courts of the State of Nevada sitting
in Clark County, and any appellate court from any thereof. Each Party
irrevocably and unconditionally submits to the exclusive jurisdiction of such
courts and agrees to bring any such action, litigation, or proceeding only in
United States District Court for the Southern District of Nevada or, if such
court does not have subject matter jurisdiction, the courts of the State of
Nevada sitting in Clark County . Each Party agrees that a final judgment in any
such action, litigation, or proceeding is conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

29. Waiver of Jury Trial. Each Party acknowledges and agrees that any
controversy that may arise under this Agreement, including exhibits, schedules,
attachments, and appendices attached to this Agreement, is likely to involve
complicated and difficult issues and, therefore, each such Party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement, including any
exhibits, schedules, attachments, or appendices attached to this Agreement, or
the transactions contemplated hereby.

 

30. Counterparts. This Agreement may be executed in counterparts, each of which
is deemed an original, but all of which together are deemed to be one and the
same agreement. Notwithstanding anything to the contrary in Section 18, a signed
copy of this Agreement delivered by facsimile, email or other means of
electronic transmission is deemed to have the same legal effect as delivery of
an original signed copy of this Agreement.

 

31. Force Majeure. Any delay or failure of either Party to perform its
obligations under this Agreement will be excused to the extent that the delay or
failure was caused directly by an event beyond such Party’s reasonable control,
without such Party’s fault or negligence and that by its nature could not have
been foreseen by such Party or, if it could have been foreseen, was unavoidable
(which events may include natural disasters, embargoes, explosions, riots, wars
or acts of terrorism) (each, a “Force Majeure Event”). A Party shall give the
other Party prompt written notice of any event or circumstance that is
reasonably likely to result in a Force Majeure Event, and the anticipated
duration of such Force Majeure Event. An affected Party shall use all diligent
efforts to end the Force Majeure Event, ensure that the effects of any Force
Majeure Event are minimized and resume full performance under this Agreement.
Notwithstanding the above, no failure by Distributor to make payment of any
amounts owed under this Agreement is excused by reason of any Force Majeure
Event.

 

32. Relationship of the Parties. The relationship between the parties is that of
independent contractors. Nothing contained in this Agreement shall be construed
as creating any agency, partnership, franchise, business opportunity, joint
venture or other form of joint enterprise, employment or fiduciary relationship
between the parties, and neither party shall have authority to contract for or
bind the other party in any manner whatsoever.

 

[signature page follows]

 

 12 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

  HEALTHIER CHOICES MANAGEMENT CORP.       By: /s/ Jeffrey E. Holman     Name:
Jeffrey E. Holman     Title: Chief Executive Officer         MJ HOLDINGS INC.  
    By: /s/ Paris Balaouras     Name: Paris Balaouras     Title: Chief Executive
Officer

 

 13 

